DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 8, 10, and 16-20 are amended. Claims 2-7, 9, and 11-15 are original. This is a final office action in response to the arguments and amendments filed 12/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 12/16/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 8 under the heading “REJECTION OF CLAIMS 1-20 UNDER 35 U.S.C. § 112”), the arguments and amendments are partially persuasive. The previous rejection of Claim 18 for indefiniteness does not appear to be addressed and no reasoned arguments have been provided. Thus the rejection of Claim 18 
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 8 under the heading “REJECTION OF CLAIMS 1-20 UNDER 35 U.S.C. § 101”), the arguments are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are eligible to be patented without specifically pointing out how the language of the claims overcomes the previous rejections under 101. Upon further consideration of the amended claims, the rejection is maintained (see Claims Rejections – 101 below for complete rationale).
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 9-12 under the headings REJECTION OF CLAIM(S) X “UNDER 35 U.S.C. § 103”), the amendments and arguments are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2022/0042807A1 (Benericetti et al.) as well as the previously relied upon art of U.S. 9,574,888 B1 (Hu et al.), US2021/0264790A1 (Ganesan et al.), US2018/0144260A1 (Santos-Gomez), US2017/0241791A1 (Madigan et al.), US2012/0215432A1 (Uyeki), US2018/0180430A1 (Chokshi et al.), US2020/0189579A1 (Haque et al.), US2019/0219691A1 (Meehan et al.), US2017/0132951A1 (Fields et al.), US2011/0161116A1 (Peak et al.), and CN107180531B (Lu).

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:
In Claims 1, 10, and 16, "based upon a ratio of the first value to the second value" should instead read "by dividing the first value by the second value" for consistency with the specification.
In Claim 16, "the computing device" should instead read "a computing device" as it is the first recitation in the claim of the term computing device.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 10, and 16, the claims recite “taking the incident trend into account when calculating at least one of the first value or the second value.” The disclosure as originally filed (see e.g. specification ¶0027) states that the incident trends and/or factors can be used to determine danger ratings, and particularly provides the example of how the factors are used to calculate the first and second value, however the disclosure does not describe that the incident trend is taken into account when calculating at least one of the first value or the second value. It is noted that ¶0027 recites the first and second values being calculated using factors related to accidents (total accidents, average severity, and days since last accident), however this does not appear to be the same thing as the 
Claims 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-15), or Claim 16 (for Claims 17-20) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 16, the limitation “taking the incident trend into account when calculating at least one of the first value or the second value” renders the claim indefinite. To “take into account” can be defined as “considering” something, however it is not clear what limitation this imposes on the calculation, and how the taking into account actually occurs. For example, it is unclear whether the incident trend has to meet some prerequisite in order to calculate at least one of the first value or the second value, or alternatively if the first or second calculation uses an equation that includes some 
Additionally, the limitation “assigning the first danger rating to the first road” renders the claim indefinite. There is antecedent basis in the claim for “the first road segment” but not “the first road” itself. It is not clear whether the recitation of “the first road” in the claim is intended to instead read “the first road segment” or alternatively if “the first road” is intended to encompass a different scope than just the segment. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as assigning the first danger rating to the first road segment.
Claims 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-15), or Claim 16 (for Claims 17-20) and for failing to cure the deficiencies listed above.
Regarding Claim 10, the claim contains two limitations “identifying factors associated with the first road segment” and “identifying a set of factors associated with the first road segment.” As plural factors would make up a “set,” these limitations appear to recite the same thing. It is unclear whether the limitations are redundant, or alternatively whether the claim is intended to recite two different identifying functions with some difference. The scope of the claim is therefore indefinite. For the purposes of examination, the limitations are interpreted as the same thing.
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 10 and for failing to cure the deficiencies listed above.
Regarding Claim 18, the limitation “reducing the road safety data to a reduced set of road safety data corresponding to percentages of road segments along the set of routes that correspond to values 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, 10, and 16, the claims recite functions of evaluating incident data associated with a first road segment to determine an incident trend, identifying a set of factors associated with the first road segment, calculating a first and second value including taking the incident trend into account for one of the values, generating a first danger rating, and assigning a first danger rating to the first road segment. These functions, under their broadest reasonable interpretation are an abstract idea of a mental process and/or mathematical function. Particularly, the functions of evaluating, identifying, and assigning are capable of being performed by a human mind, or manually with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)) as a human can mentally or manually 
This judicial exception is not integrated into a practical application. The additional elements in the claims are the processor used in Claims 1 and 10, instructions for carrying out the functions in Claims 1, 10, and 16, the memory in Claim 10, computer readable medium in Claim 16, and the step/function of displaying the danger rating on a device in Claims 1, 10, and 16. For the processor, instructions, and memory/computer readable medium, these are all recitations of generic computer components, recited at a high level of generality. The claims do not provide any particular improvement to computer hardware or functionality, and thus the claims act as mere instructions to “apply” the abstract idea using the generic computer components as tools (see MPEP 2106.05(f)). For the function of displaying the danger rating, this is determined to be insignificant extra-solution activity because the displaying is merely generic data outputting (see MPEP 2106.05(g), examples of activities that the courts have found to be insignificant extra-solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Thus, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the processor used in Claims 1 and 10, instructions for carrying out the functions in Claims 1, 10, and 16, the memory in Claim 10, computer readable medium in Claim 16, and the step/function of displaying the danger 
Regarding Dependent Claims 2-9, 11-15, and 17-20, the claims do not add limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claim 2 further recites modifying a visual characteristic of a road on the display, which is an additional element. However, for the same reasons presented above, broad details of displaying is determined to be insignificant extra-solution activity and well understood, routine, and conventional in the art (see US2002/0183924A1 [0006] for example visual highlighting).
Claim 3 further recites evaluating factors to identify a causation factor, which is a further mental process because a human can mentally or manually determine and compare likelihoods. The claim does not add any additional elements.
Claim 4 further recites functions to determine a lack of data, compare factors, and assign a second danger rating based on similarities. These functions are further details of a mental process because a human can mentally or manually make evaluations regarding available data and evaluate similarity of factors. The claim does not add any additional elements.
Claim 5 
Claims 6-8 and 17 further recite generate a set of routes, and assigning danger ratings to segments of the routes. These functions are further mental processes, as a human mind can generate multiple possible routes and perform the evaluations repeatedly for more than one segment and route. The claims further recite displaying the routes and ratings, which, for the same reasons as presented above with respect to the independent claims is insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claim 9 further recites performing a response to a rating exceeding a threshold, which a human mind can determine, and recites displaying a warning, which, for the same reasons as presented above with respect to the independent claims is a generic display output and therefore insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claim 11 further recites a function to predict a likelihood, which a human mind can perform mentally as an estimation or calculation. The claim additionally recites the display of the likelihood, which, for the same reasons as presented above with respect to the independent claims is a generic display output and therefore insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claims 12 and 13 recite performing image analysis of the road segment to identify factors. This is a further function of a mental process, as a human can analyze images (whether printed images or a visual depiction of a road shape, for example), and can make decisions regarding including factors (as in Claim 12) or comparing factors to assign danger ratings (as in Claim 13). The claims do not add any additional elements.
Claim 14 
Claims 15 and 19 further recites creating a driving profile and assigning danger ratings using the driving profile, which is a further mental process of evaluating and making decisions regarding driver characteristics and determining danger ratings. The claim does not add any additional elements.
Claim 18 further recites assigning danger ratings to road segments which as above is a further detail of the mental process. The claim additional recites the reducing of the safety data, which can be performed by a human, or alternatively is a mathematical concept of turning values into percentages via division. The claim does not add any additional elements.
Claim 20 further recites evaluating a planned road segment, which is a further detail of the mental process of evaluation.
Thus the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-8, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.).

Regarding Claim 1, Hu et al. discloses a method involving a computing device comprising a processor (see Figures 3, 5, 8:52-55, procedures carried out by contextual risk knowledge pattern learner 310, part of route generation module 16, which 4:9-11 can be on the client system (4:57-67) using a processor), and the method comprising:
executing, on the processor, instructions that cause the processor to perform operations (see 4:57-67 running software, and Claim 13, 15:34-17:3 program instructions on a storage medium), the operations comprising:
evaluating incident data associated with a first road segment to determine an incident trend for the first road segment (see Figure 5, 9:1-40, a hash map is populated with accidents from a historical accident list (HAL) and a number of accidents can be associated with an evaluated segment (a determined trend));
identifying a set of factors associated with the first road segment (see 9:1-52, a number of accidents associated with the segment (accident type factors), as well as dynamic environmental attributes (environmental factors) associated with the segment);
assigning the first danger rating to the first road (see 9:16-33, a route is plotted against the hash map and 9:52-54 in step 516 a risk level (danger rating) can be assigned for a particular segment/link); and
 (see 4:49-56, Figure 9, the client device displaying risk level on a section of a route using the table and color code).


As above, Hu et al. discloses the incident trend containing a number of accident events (see 9:16-33) and the environmental factors being factors which may be indicative of a road being dangerous or not (see 5:58-6:10, the dynamic environmental attributes can include road condition, weather, and lighting factors which can be good or bad).

Hu et al. does not explicitly recite the method comprising:
calculating a first value by combining together a first subset of the set of factors that are indicative of the first road segment being dangerous;
calculating a second value by combining together a second subset of the set of factors that are indicative of the first road segment not being dangerous;
taking the incident trend into account when calculating at least one of the first value or the second value; and
generating a first danger rating for the first road segment based upon a ratio of the first value to the second value.

However, Benericetti et al. teaches a technique to calculate a danger rating (see [0032] a road safety score), using a set of factors (see [0032] collected driving events) comprising:
calculating a first value by combining together a first subset of the set of factors (see [0032] a number of harsh driving events, i.e. combined count of these factors) that are indicative of the first (see [0030, 0032] the road safety score may be indicative of an inherently dangerous road);
calculating a second value by combining together a second subset of the set of factors (see [0032] a number of general driving events, i.e. combined count of these factors) that are indicative of the first road segment not being dangerous (see [0030] the road safety score indicative of road danger and [0032] the safety score being a ratio, i.e. a larger number of general driving events indicating a lower danger score); 
generating a first danger rating for the first road segment based upon a ratio of the first value to the second value (see [0032-0033] the road safety score for roadways (a segment) being a ratio of the number of harsh driving events to the number of general driving events).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hu et al. including the number of accidents as a factor (a type of harsh driving event) to use a danger value calculation technique using a ratio of factors, as taught by Benericetti et al., resulting in the first value taking the incident trend into account (the accidents of Hu et al. being the harsh driving events in the calculation of the first value in Benericetti et al.), with the motivation of enhancing the robustness of the system and user satisfaction by determining routes that take into account particular preferences of a user (see Benericetti et al. [0007-0008]).

Regarding Claim 2, Hu et al. discloses the method of claim 1, the operations comprising:
modifying a visual characteristic of the first road segment displayed on a map rendered on the display of the device based upon the first danger rating (see Figure 9, 13:42-54, color coding on a displayed map for different danger ratings).

Regarding Claim 5, Hu et al. discloses the method of claim 1, the operations comprising:
(see 7:6-19, data sources can be real-time feeds to constantly update the contextual risk knowledge pattern learning, which (8:52-9:54) may calculate danger rating using factors and 13:20-22, the displayed map is a real-time map).

Regarding Claim 6, Hu et al. discloses the method of claim 1, the operations comprising:
generating a set of routes from a starting location to a destination location for a trip to be traveled by a user (see 6:60-7:5, candidate routes generation engine 308 generating routes between a user input origin and destination);
assigning danger ratings to road segments of the set of routes (see 7:33-56, determining how risky each segment of candidates routes are by evaluating path risk), wherein the danger ratings are based upon at least one of factors of the road segments (see 8:52-9:54 determining path risk including risk level (danger ratings) which can be based on 9:34-43 accident count), incident data for the road segments (see 9:34-43, risk level (danger rating) based on accident count), or driver attributes of the user (see 7:45-50, a personal path risk score adjuster 316 can adjust the dynamic environmental attributed based risk by using driver characteristics, which (see Figure 6, 10:37-46) can be a segment-based adjustment, i.e. modifying risk level/danger rating); and
displaying the set of routes and the danger ratings on the display of the device (see Figure 9, 13:21-41, plural routes with danger ratings displayed).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 7, Hu et al. discloses the method of claim 1, the operations comprising:
(see 6:60-7:5, candidate routes generation engine 308 generating routes between a user input origin and destination);
assigning danger ratings to road segments of the set of routes (see 7:33-56, determining how risky each segment of candidates routes are by evaluating path risk), wherein the danger ratings are based upon at least one of factors of the road segments (see 9:34-43, risk level (danger rating) based on accident count), incident data for the road segments (see 9:34-43, risk level (danger rating) based on accident count), or vehicle attributes of a vehicle driven by the user; and
displaying the set of routes and the danger ratings on the display of the device (see Figure 9, 13:21-41, plural routes with danger ratings displayed).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Hu et al. discloses the method of claim 1, the operations comprising:
generating a set of routes from a starting location to a destination location for a trip to be traveled by a user (see 6:60-7:5, candidate routes generation engine 308 generating routes between a user input origin and destination);
assigning danger ratings to road segments of the set of routes (see 7:33-56, determining how risky each segment of candidate routes are by evaluating path risk (detailed 8:52-9:54)); and
displaying the set of routes and a comparison of travel times versus danger ratings for the set of routes on the display of the device (see Figure 9, 13:21-41, plural routes are displayed with route time 918 compared against risk score 914 (an overall route risk score) or alternatively the danger ratings of segments displayed).

Regarding Claim 10, Hu et al. discloses a computing device (see Figure 1, client system 14) comprising:
a processor (see Figure 1, (4:57-67) client system with processor 15); and
memory comprising processor-executable instructions that when executed by the processor cause the processor to perform operations (see Figures 1, 3, and 5:1-10, route generation module 16 implemented as software running from memory 35) comprising:
evaluating incident data associated with a first road segment to determine an incident trend for the first road segment (see Figure 5, 9:1-40, a hash map is populated with accidents from a historical accident list (HAL) and a number of accidents can be associated with an evaluated segment (i.e. a determined trend));
identifying factors associated with the first road segment (see 9:1-52, a number of accidents can be associated with the segment (accident type factors), and also dynamic environmental attributes (environmental factors));
identifying a set of factors associated with the first road segment (see 9:1-52, a number of accidents can be associated with the segment (accident type factors), and also dynamic environmental attributes (environmental factors));
assigning the first danger rating to the first road (see 9:16-33, a route is plotted against the hash map and 9:52-54 in step 516 a risk level (danger rating) can be assigned for a particular segment/link); and
displaying the first danger rating on a display of the computing device (see 4:20-25, 4:57-60, client system with a display and Figure 9, the display of risk level on a section of a route).

As above, Hu et al. discloses the incident trend containing a number of accident events (see 9:16-33) and the environmental factors being factors which may be indicative of a road being dangerous (see 5:58-6:10, the dynamic environmental attributes can include road condition, weather, and lighting factors which can be good or bad).

Hu et al. does not explicitly recite the processor performing:
calculating a first value by combining together a first subset of the set of factors that are indicative of the first road segment being dangerous;
calculating a second value by combining together a second subset of the set of factors that are indicative of the first road segment not being dangerous;
taking the incident trend into account when calculating at least one of the first value or the second value; and
generating a first danger rating for the first road segment based upon a ratio of the first value to the second value.

However, Benericetti et al. teaches a technique to calculate a danger rating (see [0032] a road safety score), using a set of factors (see [0032] collected driving events) comprising:
calculating a first value by combining together a first subset of the set of factors (see [0032] a number of harsh driving events, i.e. combined count of these factors) that are indicative of the first road segment being dangerous (see [0030, 0032] the road safety score may be indicative of an inherently dangerous road);
calculating a second value by combining together a second subset of the set of factors (see [0032] a number of general driving events, i.e. combined count of these factors) that are indicative of the first road segment not being dangerous (see [0030] the road safety score indicative of road danger and [0032] the safety score being a ratio, i.e. a larger number of general driving events indicating a lower danger score);
 (see [0032-0033] the road safety score for roadways (a segment) being a ratio of the number of harsh driving events to the number of general driving events).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hu et al. including the number of accidents (a type of harsh driving event) to use a danger value calculation technique using a ratio, as taught by Benericetti et al., resulting in the first value taking the incident trend into account (the accidents of Hu et al. being the harsh driving events in the calculation of the first value in Benericetti et al., with the motivation of enhancing the robustness of the system and user satisfaction by determining routes that take into account particular preferences of a user (see Benericetti et al. [0007-0008]).

Regarding Claim 15, Hu et al. discloses the computing device of claim 10, the operations comprising:
generating a driving profile for a driver associated with the device based upon one or more trips traveled by the driver (see 7:20-32, the personal risk score adjuster can receive driver profiles generated using vehicle monitoring equipment, i.e. based on past driving/trips); and
utilizing the driving profile to assign danger ratings to road segments along routes of future trips to be traveled by the driver (see Figure 6, 10:18-62, segment risk (danger ratings) of a planned route (future trip) can be assigned using factors (such as night driving) and further adjusted based on driver profile data, for example for an unsafe driver at night).

Regarding Claim 16, Hu et al. discloses a non-transitory computer-readable storage medium having stored thereon processor-executable instructions that when executed cause a processor to (see Figures 1, 3, and 5:1-10, route generation module 16 implemented as software running from memory 35 on a client system) comprising:
evaluating incident data associated with a first road segment to determine an incident trend for the first road segment (see Figure 5, 9:1-40, a hash map is populated with accidents from a historical accident list (HAL) and a number of accidents can be associated with an evaluated segment (i.e. a determined trend));
identifying a set of factors associated with the first road segment (see 9:1-52, a number of accidents can be associated with the segment (accident type factors), and also dynamic environmental attributes (environmental factors));
assigning the first danger rating to the first road (see 9:16-33, a route is plotted against the hash map and 9:52-54 in step 516 a risk level (danger rating) can be assigned for a particular segment/link); and
displaying the first danger rating on a display of the computing device (see 4:20-25, 4:57-60, client system with a display and Figure 9, the display of risk level on a section of a route).

As above, Hu et al. discloses the incident trend containing a number of accident events (see 9:16-33) and the environmental factors being factors which may be indicative of a road being dangerous or not (see 5:58-6:10, the dynamic environmental attributes can include road condition, weather, and lighting factors which can be good or bad).

Hu et al. does not explicitly recite the processor performing:
calculating a first value by combining together a first subset of the set of factors that are indicative of the first road segment being dangerous;

taking the incident trend into account when calculating at least one of the first value or the second value;
generating a first danger rating for the first road segment based upon a ratio of the first value to the second value.

However, Benericetti et al. teaches a technique to calculate a danger rating (see [0032] a road safety score), using a set of factors (see [0032] collected driving events) comprising:
calculating a first value by combining together a first subset of the set of factors (see [0032] a number of harsh driving events, i.e. combined count of these factors) that are indicative of the first road segment being dangerous (see [0030, 0032] the road safety score may be indicative of an inherently dangerous road);
calculating a second value by combining together a second subset of the set of factors (see [0032] a number of general driving events, i.e. combined count of these factors) that are indicative of the first road segment not being dangerous (see [0030] the road safety score indicative of road danger and [0032] the safety score being a ratio, i.e. a larger number of general driving events indicating a lower danger score);
generating a first danger rating for the first road segment based upon a ratio of the first value to the second value (see [0032-0033] the road safety score for roadways (a segment) being a ratio of the number of harsh driving events to the number of general driving events).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hu et al. including the number of accidents (a type of harsh driving event) to use a danger value calculation technique using a ratio, as taught by Benericetti et al., resulting in the Hu et al. being the harsh driving events in the calculation of the first value in Benericetti et al., with the motivation of enhancing the robustness of the system and user satisfaction by determining routes that take into account particular preferences of a user (see Benericetti et al. [0007-0008]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Published Application US2021/0264790A1 (Ganesan et al.).

Regarding Claim 3, Hu et al. further discloses associated accident and factor data for a first road segment (see 9:7-12, an accident correlated with a specific dynamic environmental attribute which data (9:34-52) can be associated with a segment).

Hu et al. does not explicitly recite the method of claim 1, the operations comprising:
evaluating the factors to identify a causation factor having a likelihood above a threshold of being a cause of incidents along the first road segment.

However, Ganesan et al. teaches a method to evaluate accidents (see Figure 4, steps of a flowchart) comprising:
evaluating the factors to identify a causation factor having a likelihood above a threshold of being a cause of incidents along the first road segment (see Figure 4, [0036] step 202 road segment data received including conditions and incidents, [0037] in step 204 a probability of collision for a segment including a root cause is determined and [0038] in step 206 a notification is generated for a probability exceeding a threshold. In other words, the probability (likelihood) is associated with the identified root cause and a probability above the threshold indicates the root cause (factor) being the likely cause of incidents on the segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hu et al. to identify a causation factor as is taught by Ganesan et al., with the motivation of improving safety by providing notifications regarding causes of collision in order to better avoid collisions (see Ganesan et al. [0003, 0014]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2018/0144260A1 (Santos-Gomez).

Regarding Claim 4, Hu et al. further discloses estimating data for points based on similar data points when the hash map does not include a particular point (see 9:23-25).

Hu et al. does not explicitly recite the method of claim 1, the operations comprising:
in response to determining that a second road segment lacks a threshold amount of incident data for assigning a danger rating to the second road segment, comparing factors of the second road segment to the factors of the first road segment; and
in response to the factors of the second road segment having a similarity above a threshold to the factors of the first road segment, assigning a second danger rating to the second road segment based upon the first danger rating of the first road segment.

However, Santos-Gomez teaches a technique of handling segment data (see Figure 3, evaluating roadway portions) comprising:
(see Figure 3, when risk of a portion (second segment) is not rated (no at step 330), [0013] corresponding to a condition of insufficient accident data being known, i.e. the amount of data being below a threshold to be considered sufficient), comparing factors of the second road segment to the factors of the first road segment (see [0023] at step 360 characteristics (factors) of the portion are matched to characteristics of other portions (i.e. including a first segment)); and
in response to the factors of the second road segment having a similarity above a threshold to the factors of the first road segment (see [0023] finding the most similarly characterized portion, i.e. the similarity being higher than a threshold established by the second-most-similar portion), assigning a second danger rating to the second road segment based upon the first danger rating of the first road segment (see [0023] step 380 the risk assigned to the most similar portion (first segment) is then also assigned to the selected portion (second segment)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assigning of risk levels in Hu et al. to further include the technique as taught by Santos-Gomez for assigning the second danger rating based on similarity, with the motivation of enhancing the robustness and usefulness of the method by allowing the evaluation of road segments even with insufficient data regarding accidents (see Santos-Gomez [0004, 0013]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2017/0241791A1 (Madigan et al.).

Regarding Claim 9, Hu et al. does not explicitly recite the method of claim 1, the operations comprising:
in response to the first danger rating exceeding a danger threshold, displaying a warning about the first road segment.

However, Madigan et al. teaches a method of handling road risk data (see Claim 8), comprising:
in response to the first danger rating exceeding a danger threshold, displaying a warning about the first road segment (see Claim 14, determining a risk score exceeding a threshold for a particular segment and displaying a map with an alert indicator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hu et al. to further display a warning as taught by Madigan et al., with the motivation of improving safety and allowing further integration with insurance services based on road risk (see Madigan et al. [0004, 0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2012/0215432A1 (Uyeki).

Regarding Claim 11, Hu et al. discloses displaying information to the driver as an output (see Figure 9, 11:65-67).

Hu et al. does not explicitly recite the computing device of claim 10, the operations comprising:
predicting a likelihood that an accident will occur along the first road segment during a timeframe; and


However, Uyeki teaches a computing device for evaluating road data (see [0070] a processor for functions in Figure 3) comprising:
predicting a likelihood that an accident will occur along the first road segment (see Figure 3, [0072] step 320 predicting a high likelihood of an accident for a particular area of a route (i.e. segment)) during a timeframe (see [0053] the prediction module using traffic conditions for the particular travel time of the route); and
warning the likelihood that the accident will occur (see Figure 3, [0072] a warning to the driver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output of data on the display in Hu et al. to further include warning information as taught by Uyeki, with the motivation of enhancing safety for road users by providing suggestions and information to avoid accidents (see Uyeki [0068]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2018/0180430A1 (Chokshi et al.).

Regarding Claim 12, Hu et al. further discloses using third party data to identify factors associated with the first road segment (see 7:6-19, external data sources can obtain data, e.g. weather data for determining path risk).

Hu et al. does not explicitly recite the computing device of claim 10, the operations comprising:


However, Chokshi et al. teaches a technique to evaluate road safety, including:
performing image analysis upon imagery of the first road segment to identify a factor for inclusion with the factors associated with the first road segment (see [0029, 0035] third party safety data can include satellite imagery, which can be used to detect storms, i.e. an identified factor relevant for inclusion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hu et al. to assign danger ratings using both incident and factor data, as is taught by Chokshi et al., with the motivation of enhancing the robustness of the system to consider additional factors in the determination of a danger rating and enhancing the user experience by allowing users to employ preferences to prioritize weighting of various risk factors (see Chokshi et al. [0003, 0070]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2020/0189579A1 (Haque et al.).

Regarding Claim 13, Hu et al. does not explicitly recite the computing device of claim 10, the operations comprising:
performing image analysis upon first imagery of the first road segment to identify a first factor of the first road segment;

in response to the first factor corresponding to the second factor above a threshold, assigning a second danger rating to the second road segment based upon the first danger rating of the first road segment.

However, Haque et al. teaches a technique for road segment analysis (see Figure 8A) comprising:
performing image analysis upon first imagery of the first road segment to identify a first factor of the first road segment (see Figure 7A, [0066] sensor data 704 ([0036] including camera data) of a road segment (first segment) is used to identify features 706 of a road segment for a database);
performing the image analysis upon second imagery of a second road segment to identify a second factor of the second road segment (see Figure 7A, [0067] sensor data 714 of an unclassified road segment (second road segment)  ([0036] including camera data) is used to determine features 716 of an unclassified road segment); and
in response to the first factor corresponding to the second factor above a threshold, assigning a second danger rating to the second road segment based upon the first danger rating of the first road segment (see [0067] at 718 when there is a threshold similarity satisfied, information associated with the classified segment (first segment) can be mapped to the unclassified segment (second segment), including a risk profile of the segment, i.e. data (a rating) describing risk (danger)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computing device of Hu et al. to further assign danger ratings based on image analysis and similarity, as is taught by Haque et al., with the motivation of enhancing road safety by allowing for quicker awareness of risks in environments (see Haque et al. [0031]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2019/0219691A1 (Meehan et al.).

Regarding Claim 14, Hu et al. further discloses receiving data from external sources including weather data (see 7:6-19) and mapping dynamic data for association with the first road segment (see 9:15-20).

Hu et al. does not explicitly recite the computing device of claim 10, the operations comprising:
evaluating autonomous vehicle data to identify a factor for inclusion with the factors associated with the first road segment.

However, Meehan et al. teaches a source of obtaining road data comprising:
evaluating autonomous vehicle data to identify a factor for inclusion with the factors associated with a map (see [0042, 0064] weather data from an autonomous vehicle can be transmitted to a server for mapping the location of weather-based hazards, i.e. the data evaluated in terms of location to identify factors relevant to areas of the map, which correspond to segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the collection and mapping of dynamic environmental data in Hu et al. to include weather data from autonomous vehicles, as is taught by Meehan et al., with the motivation of enhancing safety by facilitating sharing of current weather data to be factored into the planning of routes (see Meehan et al. [0064, 0068]).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2017/0132951A1 (Fields et al.).

Regarding Claim 17, Hu et al. discloses the operations comprising: 
generating a set of routes from a starting location to a destination location for a trip to be traveled by a user (see 6:60-7:5, candidate routes generation engine 308 generating routes between a user input origin and destination);
assigning danger ratings to road segments of the set of routes (see 7:33-56, determining how risky each segment of candidates routes are by evaluating path risk), wherein the danger ratings are based upon a profile of the user (see 7:45-50, a personal path risk score adjuster 316 can adjust risk based on driver characteristics, which (see Figure 6, 10:37-46) can be a segment-based adjustment, using driver profile, i.e. modifying risk level/danger rating); and
displaying the set of routes and the danger ratings on the display of the device (see Figure 9, 13:21-41, plural routes with danger ratings displayed).

	Hu et al. further discloses the driver profile including characteristics related to driver ability (see 10:5-6 eye sight, reaction time).

Hu et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 16, the operations comprising:
assigning danger ratings to road segments of the set of routes, wherein the danger ratings are based upon at least one of demographic information of the user or demographic information of residents within a proximity distance threshold of the road segments.

However, Fields et al. teaches a way to determine driver ability,
based upon at least one of demographic information of the user (see [0211] reaction time calculated based on age of the driver (demographic information)) or demographic information of residents within a proximity distance threshold of the road segments.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the driver profile of Hu et al. to include abilities based on demographic data as taught by Fields et al., such that the driver profile and subsequent calculation of danger rating is based on the demographic information of the user, with the motivation of enhancing the robustness of the system to infer driving profile information from incomplete profiles and enhancing safety by using the profile for driving feedback (see Fields et al. [0003, 0020]).

Regarding Claim 19, Hu et al. discloses operations comprising:
utilizing the driving profile to assign danger ratings to road segments along routes of future trips to be traveled by the driver (see 7:45-50, a personal path risk score adjuster 316 can adjust risk based on driver characteristics, which (see Figure 6, 10:37-46) can be a segment-based adjustment, using driver profile, i.e. modifying risk level/danger rating).

Hu et al. further discloses the profile including reaction time (see 10:2-6).

Hu et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 16, the operations comprising:
identifying trends of drivers across demographic profiles as trend data;
pre-populating a driving profile for a driver based upon a portion of the trend data corresponding to demographic profile information of the driver.

However, Fields et al. teaches a way to determine driver ability, comprising:
identifying trends of drivers across demographic profiles as trend data (see [0211] an function describing human reaction time based on age is known, i.e. identification of a trend of driver reaction time across age profiles);
pre-populating a driving profile for a driver based upon a portion of the trend data corresponding to demographic profile information of the driver (see [0211] the reaction time for a profile can be calculated (i.e. pre-populated without requiring input) based on the age, i.e. based on the known demographic profile information of the driver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the driver profile of Hu et al. to be based on demographic information, as is taught by Fields et al., with the motivation of enhancing the robustness of the system to infer driving profile information from incomplete profiles and enhancing safety by using the profile for driving feedback (see Fields et al. [0003, 0020]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of Publication US2011/0161116A1 (Peak et al.).

Regarding Claim 18, Hu et al. discloses operations comprising:
assigning danger ratings to road segments of a set of routes as road safety data (see 7:33-56, determining how risky each segment of candidate routes are by evaluating path risk).

Hu et al. further discloses calculating an overall route risk score (see Figure 9, risk value 914) and that segments can correspond to a particular length (see 8:1-14).
Hu et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 16, the operations comprising:
reducing the road safety data to a reduced set of road safety data corresponding to percentages of road segments along the set of routes that correspond to values of danger ratings.

However Peak et al. teaches a technique for route evaluation comprising:
reducing the road safety data to a reduced set of road safety data corresponding to percentages of road length along the set of routes that correspond to values of danger ratings (see [0044] to calculate trip risk, x, y, and z are percentages of the total trip or route which have a particular loss risk score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the overall route risk score of Hu et al. to be calculated from the segments of a certain length, by using a reduced percentage-based calculation as taught in Peak et al., with the motivation of enhancing safety and facilitating the avoidance of dangerous areas by providing an accurate assessment of route danger (see Peak et al. [0004]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 9,574,888 B1 (Hu et al.), in view of Published Application US2022/0042807A1 (Benericetti et al.), further in view of CN107180531B (Lu) (Translation used for citation purposes).

Regarding Claim 20, Hu et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 16, the operations comprising:
evaluating information corresponding to a planned road segment to be built to assign a danger rating for the planned road segment.

However, Lu teaches a use of a road segment evaluation system comprising:
evaluating information corresponding to a planned road segment to be built to assign a danger rating for the planned road segment (see [0006, 0040] determining conflict probabilities (a rating of danger regarding pedestrians) for roads in the design stage, before building).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hu et al. to additionally evaluate planned road segments, as is taught by Lu, with the motivation of enhancing the flexibility of the system for diverse applications and saving construction costs by avoiding the discovering of problems after a road is built (see Lu [0040]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619